ORDER
This matter having been duly presented to the Court pursuant to Rule l:20-10(b) following a motion for discipline by consent of RALPH P. ALLOCCA of MADISON, who was admitted to the bar of this State in 1984;
And the District X Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated certain Rules of Professional Conduct in his handling of a real estate transaction and in the course of the ethics investigation conducted regarding said transaction;
And the parties having agreed that respondent’s conduct warrants a censure;
And the Disciplinary Review Board having reviewed the record pursuant to Rule l:20-10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct and having determined that respondent’s conduct violated RPC 1.3 (lack of diligence), RPC 4.1(a)(1) and (2) (truthfulness in statements to others), RPC 8.1(a) (false statement of material fact in a disciplinary matter), RPC 8.4(a) (violation of the Rules of Professional Conduct ) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
*405It is ORDERED that RALPH P. ALLOCCA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.